                                          Jones v. Johnson
                          United States Court of Appeals for the Sixth Circuit
                                         January 9, 2020, Filed
                                        File Name: 20a0011n.06
                                              No. 18-2252


Reporter
801 Fed. Appx. 338 *; 2020 U.S. App. LEXIS 875 **; 2020 FED App. 0011N (6th Cir.); 2020 WL 113996


KYISHA JONES, Plaintiff-Appellant, v. JEH            Overview
JOHNSON, Secretary, Department of Homeland           HOLDINGS: [1]-Grant of summary judgment to
Security, Defendant-Appellee.                        employer dismissing employee's Title VII failure-
                                                     to-promote      sex-discrimination    claim     after
                                                     permitting only limited discovery was vacated and
                                                     remanded because the district court abused its
Notice: NOT RECOMMENDED FOR FULL-                    discretion in denying access to the disciplinary and
TEXT PUBLICATION. SIXTH CIRCUIT RULE                 evaluative material in the personnel files. The
28    LIMITS  CITATION   TO   SPECIFIC               district court should have permitted access to those
SITUATIONS. PLEASE SEE RULE 28 BEFORE                materials and should have permitted the employee
CITING IN A PROCEEDING IN A COURT IN                 to submit written discovery requests regarding their
THE SIXTH CIRCUIT. IF CITED, A COPY                  employment records, including their performance
MUST BE SERVED ON OTHER PARTIES AND                  reviews and disciplinary records.
THE COURT. THIS NOTICE IS TO BE
PROMINENTLY      DISPLAYED   IF   THIS
DECISION IS REPRODUCED.


                                                     Outcome
                                                     Judgment vacated and remanded.
Prior History: [**1] ON APPEAL FROM THE
UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN.
Jones v. Johnson, 2018 U.S. Dist. LEXIS 232413 (     LexisNexis® Headnotes
E.D. Mich., Oct. 11, 2018)



Case Summary

      Case 3:20-cv-00628 Document 24-5 Filed 03/08/21 Page 1 of 17 PageID #: 230
                                               Jones v. Johnson

   Civil Procedure > Judgments > Summary               In order to establish a prima facie case of failure-to-
   Judgment > Entitlement as Matter of Law             promote sex discrimination, a plaintiff must show
                                                       that 1) she is a member of the protected class, 2)
   Civil Procedure > Appeals > Summary                 she applied for and was qualified for a promotion,
   Judgment Review > Standards of Review               3) she was considered for and was denied the
                                                       promotion, and 4) other employees with similar
HN1[ ] Summary Judgment, Entitlement as qualifications who were not members of the
Matter of Law                                          protected class received promotions at the time
An appellate court reviews the district court's Jones's request for promotion was denied. Plaintiff's
summary judgment determination de novo. burden at the prima facie stage is not onerous.
Summary judgment is appropriate if the pleadings,
depositions, answers to interrogatories, and
admissions on file, together with affidavits, if any,      Labor & Employment Law > ... > Gender &
show that there is no genuine issue as to any              Sex Discrimination > Employment
material fact and that the moving party is entitled to     Practices > Demotions & Promotions
judgment as a matter of law. Fed. R. Civ. P. 56(c).
                                                           Labor & Employment
                                                           Law > ... > Evidence > Burdens of
                                                           Proof > Employee Burdens
   Civil Procedure > Appeals > Standards of
   Review > Abuse of Discretion                        HN4[ ] Employment Practices, Demotions &
                                                       Promotions
   Civil Procedure > Discovery &
   Disclosure > Discovery                              In a failure to promote claim, the emphasis in the
                                                       fourth prima facie element is on the relative
HN2[ ] Standards of Review, Abuse of qualifications of the plaintiff and the employee who
Discretion                                             actually received the promotion. Requiring a
Review of the district court's determinations to plaintiff to show identical qualifications to another
deny and limit discovery is for an abuse of individual is not realistic from a human standpoint.
discretion. An abuse of discretion occurs when the
reviewing court is left with a definite and firm
conviction that the district court committed a clear        Labor & Employment
error of judgment.                                          Law > ... > Evidence > Burdens of
                                                            Proof > Burden Shifting

                                                        HN5[ ] Burdens of Proof, Burden Shifting
   Labor & Employment Law > ... > Gender &
   Sex Discrimination > Employment                      Courts perform a more searching evaluation of the
   Practices > Demotions & Promotions                   relative qualifications of the two candidates when
                                                        examining pretext.
   Labor & Employment
   Law > ... > Evidence > Burdens of
   Proof > Employee Burdens
                                                            Labor & Employment Law > ... > Gender &
HN3[ ] Employment Practices, Demotions &                    Sex Discrimination > Evidence > Burdens of
Promotions                                                  Proof


       Case 3:20-cv-00628 Document 24-5Page
                                          Filed
                                            2 of 03/08/21
                                                 17       Page 2 of 17 PageID #: 231
                                             Jones v. Johnson

HN6[ ] Evidence, Burdens of Proof                     Border Protection Officer (CBPO) from 2003 until
                                                      April 2007, when she was awarded a position as
An employer may not unilaterally determine who is CBP Enforcement Officer (CBPEO). The CBPEO
similarly situated to a plaintiff alleging employment unit is also known as the CBPEO Enforcement
discrimination.                                       Cadre. CBPOEs, unlike CBPOs, focus on complex
                                                      immigration violation work that requires
                                                      knowledge of the Immigration and Nationalization
                                                      Act. [**2]

Counsel: For Kyisha Jones, Plaintiff - Appellant:     In 2011, Jones applied for promotion to
Felicia Duncan Brock, I.A.B. Attorneys At Law,        Supervisory CBP Officer (SCBPO) (vacancy
Redford, MI.                                          382705). Roderick Blanchard, Port Director for
                                                      Detroit CBP Field Operations since February 2008,
For JEH JOHNSON, Secretary, Department of             recommended that four males and one female be
Homeland Security, Defendant - Appellee: Carolyn      promoted in the June 2011 round of promotions,
A. Almassian, Assistant U.S. Attorney, Office of      and one male and one female in the August 2011
the U.S. Attorney, Grand Rapids, MI.                  round of promotions. Christopher Perry,
                                                      Blanchard's superior, accepted Blanchard's
                                                      promotion recommendations; Jones was not
                                                      promoted. All seven of those who received
Judges: BEFORE: ROGERS, WHITE, and                    promotions were promoted under vacancy 382705
READLER, Circuit Judges. CHAD A. READLER,             and were drawn from the same pool of applicants.
Circuit Judge, concurring in part and dissenting in
                                                      Port Director Blanchard's unsworn declaration,
part.
                                                      submitted to the EEOC in connection with its
                                                      investigation of Jones's sex-discrimination failure-
                                                      to-promote complaint, stated that he was Jones's
Opinion by: HELENE N. WHITE                           fourth-line supervisor, he had met and talked with
                                                      Jones "concerning operational/enforcement issues
                                                      on numerous occasions over the past 3+ years," and
                                                      he did not consider Jones's gender in the
Opinion                                               recommendation-for-promotion process. R. 21 PID
                                                      389. Blanchard stated that he conducted no
                                                      interviews for the promotions and that Human
 [*339] HELENE N. WHITE, Circuit Judge.               Resources provided a list of qualified candidates,
Kyisha Jones appeals the district court's grant of    their resumes, and OF 612s, Optional [**3]
summary judgment to her employer, the                 Applications for Federal Employment. Blanchard's
Department of Homeland Security (DHS),                declaration stated that he considered Jones for the
dismissing her Title VII failure-to-promote sex-      SCBPO position but did not recommend her:
discrimination claim after permitting only limited
                                                           Ms. Jones does not always work with her
discovery. We VACATE and REMAND.
                                                           supervisors and is known to unnecessarily
                                                           challenge them. While Ms. Jones possesses
I.                                                         excellent knowledge, skills and ability for
                                                           future nomination, her contentious nature cut
Jones began working as an Immigration Maritime             against her in this nomination. However, she
Inspector in June 2002. She was a Customs and
       Case 3:20-cv-00628 Document 24-5Page
                                          Filed
                                            3 of 03/08/21
                                                 17       Page 3 of 17 PageID #: 232
                                                            Jones v. Johnson

    had indeed improved over the past few months.                      that Defendant's actions constituted both a violation
    I anticipate she will develop and demonstrate                      and a continuous violation of Title VII. According
    leadership qualities in the [*340] future, and I                   to the complaint, in August 2007 Jones received her
    will continue to watch her development as a                        only formal discipline, which resulted in a five-day
    candidate.                                                         suspension, and before being disciplined, Jones had
    ....                                                               complained [**5] about the internal rule that led to
    [] Ms. Jones was suspended 5 days for failure                      her suspension. Jones alleged that after a white 2
    to follow a supervisor's order. This was not a                     female in her unit lodged the same complaint in
    technical violation. Being a leader requires that                  2009, the rule was eliminated. Thus, her rule
    a person follow direction and contribute to an                     violation was nothing more than a "technical
    efficient operation. Ms. Jones's actions at the                    violation." Jones alleged that after she was
    time of her suspension demonstrated that she                       disciplined, she received cash awards for
    lacked this leadership quality.                                    exceptional      performance      and    outstanding
R. 21 PID 391-92.                                                      performance evaluations every year and was
                                                                       appointed Team Leader over approximately five
Blanchard's declaration stated that Danny, 1 who                       CBP Officers. "Appointing Plaintiff as Team
was promoted in August 2011, had been suspended                        Leader over upwards of five CBP Officers
for three days in 2009 for failure to report outside                   demonstrates that Plaintiff's suspension did not
employment. Blanchard stated that had Danny                            cause Defendant Agency to doubt Plaintiff's
properly reported outside employment "that would                       leadership abilities." R. 15 PID 219.
have been allowed. This was a purely [**4]
technical violation. Other than this one incident,  Defendant filed a motion to dismiss and for
[Danny] has consistently displayed superior         summary judgment, asserting that "Plaintiff fails to
leadership qualities/traits in the preceding two years
                                                    establish that the male candidate's discipline was
and has excellent knowledge, skills and ability." R.comparably serious to Plaintiff's suspension."
21 PID 392. Blanchard's declaration also stated thatWithout citing authority, Defendant argued that
Danny was more qualified than Jones in that he had  "[e]ven if the male employee was similarly situated
served on the Anti-Terrorism Contraband             . . . the mere fact that a male employee, who also
Enforcement Team, unlike Jones.                     had a disciplinary record, received a promotion
                                                    over Plaintiff does not support an inference that
Jones filed her complaint on May 27, 2014. In lieu Plaintiff's gender had a role in CBP's decision to
of answering the complaint, Defendant DHS deny her the promotion, especially where CBP
Secretary Johnson filed a motion to dismiss and for promoted [**6] both male and female candidates."
summary judgment, to which Jones responded by R. 20 PID 341-42.
filing an amended complaint.
                                                     [*341] Relying on Blanchard's declaration, the
As pertinent here, Jones's twenty-four count district court dismissed Jones's sex-discrimination
amended complaint alleged that her gender was a claim without permitting Jones any discovery.
factor that made a difference in Defendant's
decision not to promote her on two occasions in
2011, and that Defendant was predisposed to A. First Appeal
discriminate on the basis of gender and acted in
accordance with that predisposition. Jones alleged Jones appealed. This court reversed the district
                                                    court's Fed. R. Civ. P. 12(b)(6) dismissal of Jones's
                                                    sex-discrimination claim and affirmed the dismissal
1 Blanchard's   Declaration and other exhibits on which Jones relied
were redacted to omit the last names of persons who are not parties
to this case, including the five male comparators.                     2 Jones's   amended complaint also alleged race discrimination.

         Case 3:20-cv-00628 Document 24-5Page
                                            Filed
                                              4 of 03/08/21
                                                   17       Page 4 of 17 PageID #: 233
                                               Jones v. Johnson

of the remaining counts of her amended complaint.       her gender when it failed to promote her. Jones's
This court determined that Jones stated a plausible     opposition brief, application for stay, and counsel's
claim of failure-to-promote sex discrimination and      accompanying affidavit explained how the specific
stated a plausible claim that she exhausted her         discovery sought—the personnel records and
administrative remedies regarding two promotion         depositions of the five male comparators, and the
rounds—June and August 2011. Jones v. Johnson,          depositions of a Human Resources representative
707 F. App'x 321, 327-29 (6th Cir. 2017).               and Jones's [**8] first-line supervisors, Karene
                                                        Smith and Robert Stockett, would "assist Plaintiff
                                                        in establishing material triable issues of fact." R. 58
B. Proceedings On Remand                                PID 1643.
Following this court's remand, and before any       Jones explained that the personnel records of the
discovery took place, see supra n.3, Defendant filedmale comparators would assist her in establishing
a motion for summary judgment, asserting: 1) Jones  that she was as or more qualified for the position,
failed to exhaust administrative remedies for the   allow her to show that there is no difference
June 2011 promotion, and the June and August        between her suspension and Danny's, reveal any
2011 promotions did not constitute a continuing     performance deficiencies of the male comparators
violation, and 2) Jones was not similarly situated to
                                                    that were overlooked in the promotion selection
Danny, the male promoted in August 2011 who had     process, and reveal the comparators' prior
a disciplinary suspension.                          knowledge of immigration. Jones asserted that this
                                                    information would assist her in establishing a prima
Defendant's motion relied on documentary
                                                    facie case and in meeting her burden of showing
evidence that included: the CBP Merit Promotion
                                                    that Blanchard's stated reasons for not promoting
Plan, the declaration of Assistant Port Director
                                                    her were a pretext for discrimination.
David [**7] Beculheimer, and the CBP "Table of
Offenses and Penalties" (pertaining to discipline). Defendant opposed Jones's discovery requests,
Regarding Danny, the promoted male who had asserting that the information sought was irrelevant,
been suspended in 2009, Beculheimer averred that redundant, or unnecessary.
Danny was suspended for failing to obtain proper
approval for outside work, that Blanchard proposed [*342] In support of her opposition to Defendant's
the suspension, and Director of Field Operations motion, Jones attached her affidavit, which averred
Perry decided it.                                   that her five-day suspension "resulted from my
                                                    choosing to follow one directive over another:"

Jones's 2d Request for Discovery                             6. Enforcement Officers were able to do the
                                                             jobs of lower level officers, but these officers
Jones filed a brief in opposition to Defendant's             could not do the jobs [**9] of Enforcement
motion for summary judgment and, in a                        Officers.
concurrently filed application for stay, noted that          7. Enforcement Officers were regularly
Defendant had not answered her amended                       required to work overtime performing the
complaint and no discovery had occurred. Jones               duties of regular officers.
requested that the district court delay ruling on            8. This overtime would extend our shifts.
Defendant's dispositive motion until she was                 9. The problem was that Enforcement Officers
allowed to conduct discovery regarding 1) whether            also were required to work on-call hours before
the promotions selection process in June and                 the beginning of their shift.
August 2011 was a unitary process, and 2) whether            10. During these hours, the Enforcement
Defendant discriminated against her on the basis of          Officers had to be available by telephone to act
       Case 3:20-cv-00628 Document 24-5Page
                                          Filed
                                            5 of 03/08/21
                                                 17       Page 5 of 17 PageID #: 234
                                            Jones v. Johnson

as subject matter experts as to complex                   25. I was suspended for failing to stay and
immigration matters.                                      work the called-out overtime.
11. There was confusion as to Enforcement                 26. Shortly after my suspension, the
Officers being called out (at the end of their            Enforcement Officer overtime procedure was
shift) to work overtime as regular officers.              deemed unfair and changed.
12. Once the regular shift would end, we were             27. We were no longer required to work
often required to then work additional hours as           overtime as a regular officer.
Enforcement Officers because there would be
no officer available with immigration                     28. Sometime after my suspension, my direct
knowledge.                                                supervisors Karene Smith and Robert
13. We were then required to be on-call the               Stockett [**11] made me the team lead.
next day before the start of our shifts as                29. Also after my suspension, I received cash
Enforcement Officers.                                     based performance based awards [in each of
14. I, and other Enforcement Officers,                    the years from 2008 through 2012].
repeatedly asked about the schedule and made              30. In 2010, I applied for the Supervisory CBP
many suggestions about how to resolve the                 Officer position posting number 347934.
difficulties that were caused.                             [*343] 31. After the promotional assessment
15. We were told that our Enforcement Officer             test and evaluation of other factors, I was rated
duties always took priority over regular office           a score of 90 out of 100.
duties.                                                   32. In October 2010, the posting was cancelled
16. During this time, I was scheduled to work 8           ...
a.m. - 4 p.m. My on call-hours [**10] were 4              33. The notice of cancellation said that the
a.m. - 6 a.m.                                             position would be reannounced as MHCMP-
17. When I would be called for overtime, I                382705-IC.
would fulfill the regular officer duties until 7 or       34. I reapplied for the reposted Supervisory
8 p.m.                                                    CBP Officer position.
18. When that shift would end, I would then be            35. There was no new testing for the reposted
required to work additional hours as an                   position; and all other factors remained the
Enforcement Officer because there was no                  same.
officer with immigration knowledge available              36. In April 2011, some people were promoted.
to perform the duties.                                    37. I asked why I wasn't promoted. I was
19. This was requiring me to work a total of 16           unofficially told that it was due to my
or more hours per day, including my before                suspension.
shift on-call hours.                                      38. I never received any formal communication
20. On August 10, 2007, I was exhausted from              as to why I was not selected in April.
being required to work this number of hours.              39. I knew that once the posting was closed, I
21. I was called out for overtime at the end of           would receive an email telling me other
my shift.                                                 candidates were selected.
22. I was also scheduled to work on-call from 4           40. So, I had no reason to believe that I was not
a.m. - 6 a.m. the next day, as well as my regular         still under consideration.
8 a.m. - 4 p.m. shift.                                    41. On June 29, 2011, for the first time, I
23. I just could not physically work the shift            received an email telling me that another
and then work on call in the morning.                     applicant was selected and [sic] closing the
24. I made the decision to follow the directive           posting.
to put the Enforcement Officer duties first.
   Case 3:20-cv-00628 Document 24-5Page
                                      Filed
                                        6 of 03/08/21
                                             17       Page 6 of 17 PageID #: 235
                                                             Jones v. Johnson

     [**12] 42. On July 19, 2011, I contacted the                       male comparators. The district court denied Jones's
    EEO Counselor to make a gender                                      request to depose her first-line supervisors, Karene
    discrimination claim.                                               Smith and Robert Stockett, on the basis that Jones
    43. Out of the seven positions filled, three                        did "not explain[] how she expects this testimony
    white males and two black males were                                will help her in opposing summary judgment," 4 and
    promoted.                                                           on the basis [*344] that Defendant did not dispute
    44. Two of the white males, Brandon [] and                          Jones's skills, qualifications, awards, and
    Neil [], were on the same team for which I was                      achievements. R. 67 PID 1929.
    the team lead.
    45. Also, I helped train Neil [] because his
    experience was as a Customs Officer and he                          Blanchard's Deposition Testimony
    had little to no experience with immigration.
                                                                        Jones deposed Blanchard on May 23, 2018.
R. 59-2 PID 1692-95.
                                                                        Blanchard testified that in determining who he
                                                                        recommended for promotion he did not speak to
District Court Limits Discovery to One                                  first-line supervisors; rather, his "research [into the
Deposition and the Job Selection File                                   candidates] is basically verbal discussion with my
                                                                        assistant port directors [APDs]." R. 81-3 PID 2401.
The district court denied Defendant's motion for
summary judgment without prejudice and denied                           Blanchard acknowledged that Jones's only
Jones most of the discovery she requested. The                          discipline was in 2007. Blanchard testified that
court permitted Jones to depose only Port Director                      Jones "had difficulties working with some
Blanchard, and limited the scope of Blanchard's                         supervisors," but could not identify the supervisors:
deposition to his reasons for rejecting Jones's                         "From the feedback I got from the assistant port
application for promotion. The court precluded                          directors, it could be first-line or second-line
inquiry into Blanchard's disciplinary suspension of                     supervisors." R. 81-3 PID 2408. He testified that
Danny, who was promoted in August 2011. Jones                           the APDs "said that when [Jones] disagreed with a
was permitted discovery of the job selection file 3                     supervisor's decision, she'd become argumentative
that Blanchard reviewed, which contained the                            and . . . as they reported it was very difficult
qualified applicants' resumes and optional                              because it would be an extraordinary long
Applications for Federal Employment (OF 612s),                          discussion on who was right." Id. Blanchard
but did not contain any information on the                              testified that the APDs reported that Jones "was
applicants'     disciplinary [**13]   records    or                     often not happy and it was very apparent to
performance reviews. The district court denied                          everyone on the shift when that would happen." Id.
Jones's request to depose a Human Resources                             Blanchard had no first-hand knowledge of any such
representative regarding the selection process, the
severity of offenses, the number of years                               4 The district court was incorrect. Jones's Second Application for
disciplinary actions remain in personnel records,                       Stay explained:
and the number of years disciplinary actions are
utilized in staffing decisions.                                                 Ms. Jones' first line supervisors [Smith and Stockett] will
                                                                                testify as to Ms. Jones' performance on-the-job, the reasons
The district court also denied Jones's request to                               why they designated Ms. Jones as team lead, what, if anything,
                                                                                they reported to Blanchard; why they never informed Ms. Jones
depose, and for the personnel records of, the five                              of any deficiencies on her performance evaluation[s]; the
                                                                                reasons [Jones] received cash based performance awards every
                                                                                year from 2008 through 2012; as well [**14] as the fact that
3 The
                                                                                since 2007, Ms. Jones did not have a performance problem.
      district court granted Jones's motion to compel after Defendant
failed to produce the entire job selection file.                        R. 58 PID 1642-43.

         Case 3:20-cv-00628 Document 24-5Page
                                            Filed
                                              7 of 03/08/21
                                                   17       Page 7 of 17 PageID #: 236
                                              Jones v. Johnson

incidents. When asked how often Jones [**15]           showing her rankings vis a vis [*345] other
challenged supervisors, Blanchard responded, "I        applicants, and asserted that she was never
don't know how regular it was but it happened          counseled for any of the alleged deficiencies
enough times that it was concerning to the assistant   Blanchard claimed motivated him not to promote
port director." Id. at 2408-09.                        her.

Because the district court had limited the scope of    Jones presented evidence that Danny, a CBPO like
the deposition to Blanchard's reasons for not          Jones, had a three-day disciplinary suspension on
recommending Jones for promotion, Jones could          his record from 2009, and had not held a temporary
not question him regarding his discipline of Danny,    supervisory position or been a member of a
the comparator promoted in August 2011.                specialty team. Jones had a five-day disciplinary
                                                       suspension from 2007, but thereafter received
                                                       stellar performance reviews and annual bonuses,
Defendant's Renewed Motion for Summary                 and was made team lead of the [**17] CBPOE
Judgment                                               cadre, which placed her over two of the males
                                                       promoted in June 2011, Brandon and Neil. Jones
After Jones deposed Blanchard, Defendant again
                                                       was ranked higher than Neil and Brandon on the
filed a motion for summary judgment, asserting: 1)
                                                       pertinent Certificate of Eligibles. 5 Further, because
Jones failed to exhaust her administrative remedies
                                                       of her immigration experience, Jones trained Neil;
for the June 2011 promotions and could not identify
                                                       his CBP experience was as a Customs Officer and
a similarly situated male employee promoted in
                                                       he had little to no immigration experience. Neither
June 2011 who was disciplined, and 2) Jones could
                                                       Neil or Brandon had held a temporary supervisory
not demonstrate that Defendant's articulated
                                                       position; Brandon had been a member of a specialty
nondiscriminatory reason for not promoting her
                                                       team for one year. Jones had not held a temporary
was a pretext for sex discrimination.
                                                       supervisory position and had not been a member of
Jones's response in opposition to Defendant's          a specialty team.
motion asserted that the district court, in
contravention of this court's opinion in the first
appeal, precluded her from conducting discovery        Jones's Third Application for Stay
into whether the June and August 2011 promotions       More than one month before the scheduled hearing
were a unitary process. Jones also asserted that the   on Defendant's motion for summary judgment was
district court precluded her from discovery [**16]     to occur, Jones again sought discovery in a third
regarding pretext that would have permitted her to     application for stay. Jones renewed her requests for
challenge       Defendant's     articulated,    non-   the personnel records of, and to depose, the five
discriminatory reason for failing to promote her.      male comparators; to depose her first-line
Jones argued that she established a prima facie case   supervisors, Smith and Stockett; to depose a
of sex discrimination and that material issues of      Human Resources representative regarding the
fact remained regarding pretext. Jones made clear      severity of offenses, the number of years disciplines
that her argument was that she was at least as         remain in personnel records and are utilized in
qualified as the five males who were promoted, not     staffing decisions, and regarding whether the June
simply Danny, who had a previous disciplinary          and August 2011 rounds of promotions were a
suspension. She set forth and provided
documentary evidence of her qualifications and
credentials, the CBP's two Merit Promotion             5 Jones ranked 6th, Danny 7th, Neil 18th, and Brandon 31st on the
                                                       first Certificate of Eligibles. On the 2d Certificate of Eligibles for
Certificates of Eligibles pertaining to vacancy
                                                       VacancyID 382705, Certif. # LN-11-KWe-30806S0, Danny was
382705 for the June and August 2011 rounds             ranked 5th, and Jones 6th.

       Case 3:20-cv-00628 Document 24-5Page
                                          Filed
                                            8 of 03/08/21
                                                 17       Page 8 of 17 PageID #: 237
                                                            Jones v. Johnson

unitary process; and [**18] sought all policies and   HN1[ ] We review the district court's summary
procedures regarding suspensions. Jones also          judgment determination de novo. Arban v. West
sought to depose APDs Beculheimer and Nowack,         Publ'g Corp., 345 F.3d 390, 400 (6th Cir. 2003).
on whom Blanchard relied in determining not to        Summary judgment is appropriate if the pleadings,
recommend Jones for promotion.                        depositions, answers to interrogatories, and
                                                      admissions on file, together with affidavits, if any,
On October 5, 2018, the district court canceled the show that there is no genuine issue as to any
October 10, 2018 motion hearing and stated that it material fact and that the moving party is entitled to
would decide Defendant's dispositive motion on the judgment as a matter of law. Fed. R. Civ. P. 56(c).
briefs.
                                                      HN2[ ] Review of the district court's
Before ruling on Jones's third request for discovery, determinations to deny and limit discovery is for an
the district court granted Defendant summary abuse of discretion. Siggers v. Campbell, 652 F.3d
judgment by opinion dated October 11, 2018, 681, 695-96 (6th Cir. 2011). An abuse of discretion
concluding that Jones failed to establish that occurs when the reviewing court is left with a
Blanchard's reasons for not promoting her were a definite and firm conviction that the district court
pretext for gender discrimination. The district court committed a clear error of judgment. Pittman v.
denied Jones all the discovery she requested.         Experian Info. Solutions, Inc., 901 F.3d 619, 642
Jones appeals for the second time.                    (6th Cir. 2018). Fed. R. Civ. P. 26 provides in
                                                      pertinent part:

                                                                       (b) Discovery Scope and Limits.
II.
                                                                           (1) Scope in General. Unless otherwise limited
Jones asserts that the district court abused its
                                                                           by court order, the scope of discovery is as
discretion by limiting and denying her discovery.
                                                                           follows: Parties may obtain discovery
At issue is the district court's February 13, 2018
                                                                           regarding any nonprivileged matter that is
opinion denying most of the discovery Jones sought
                                                                           relevant to any party's claim or defense and
in her second application for stay, which requested,
                                                                           proportional to the needs of the case,
pursuant to Fed. R. Civ. Pro. 56(d), 6 an opportunity
                                                                           considering     the     importance      of    the
to conduct discovery before [*346] the district
                                                                           issues [**20] at stake in the action, the amount
court ruled on Defendant's dispositive motion.
                                                                           in controversy, the parties' relative access to
                                                                           relevant information, the parties' resources, the
Standard of Review                                                         importance of the discovery in resolving the
                                                                           issues, and whether the burden or expense of
                                                                           the proposed discovery outweighs its likely
6 Rule
                                                                           benefit. Information within this scope of
      56(d), titled "When Facts Are Unavailable to the Nonmovant,"
provides:
                                                                           discovery need not be admissible in evidence to
                                                                           be discoverable.
      If a nonmovant shows by affidavit or declaration that, for       Fed. R. Civ. P. 26(b)(1). 7
      specified reasons, it cannot present facts [**19] essential to
      justify its opposition, the court may:                           HN3[ ] In order to establish a prima facie case of
           (1) defer considering the motion or deny it;                failure-to-promote sex discrimination, Jones must
           (2) allow time to obtain affidavits or declarations or to   show that 1) she is a member of the protected class,
           take discovery; or                                          2) she applied for and was qualified for a
           (3) issue any appropriate order.

Fed. R. Civ. P. 56(d).                                                 7 Defendant   did not invoke this rule before the district court.

         Case 3:20-cv-00628 Document 24-5Page
                                            Filed
                                              9 of 03/08/21
                                                   17       Page 9 of 17 PageID #: 238
                                             Jones v. Johnson

promotion, 3) she was considered for and was               different areas, Provenzano's experience and
denied the promotion, and 4) other employees with          education [**22] made her similarly qualified
similar qualifications who were not members of the         to Babcock. HN5[ ] This is the extent of the
protected class received promotions at the time            inquiry at the prima facie stage and Provenzano
Jones's request for promotion was denied.                  satisfied it.
Provenzano v. LCI Holdings, Inc., 663 F.3d 806,
812-13 (6th Cir. 2011). Defendant disputed only     663 F.3d at 814 (6th Cir. 2011) (emphasis added).
the fourth prima facie element. Jones's burden at   We perform a "more searching evaluation of the
the prima facie stage is not onerous. Id. at 813    relative qualifications of the two candidates" when
(internal citation omitted).                        examining pretext. Id. at 816; see also Louzon v.
                                                    Ford Motor Co., 718 F.3d 556, 563 (6th Cir. 2013)
HN4[ ] As this court explained in Provenzano:       (determining that the district court erred by
                                                    requiring, at the prima facie stage, that comparators
  In a failure to promote claim, the emphasis in must have dealt with the same supervisor).
  the fourth [prima facie] element is on the
  relative qualifications of the plaintiff and the A. Discovery Regarding Whether Jones's
  employee who actually received the promotion. Gender Motivated Defendant's Failure to
  The prima facie burden is not intended [**21] Promote
  to be onerous, and Provenzano is not required In the first appeal, this court concluded regarding
  to establish that she and Babcock had the exact the August 2011 round of promotions,
  same qualifications. Requiring a plaintiff to
  show identical qualifications to another               Because Jones did not receive the promotion
  individual is not realistic from a human               and a male candidate who also had a
  standpoint. We recognized this practical reality       suspension on his record did receive the
  in Ercegovich, rejecting an exact matching             promotion, it is facially plausible that Jones's
  requirement         for      "similarly-situated"      sex was a factor in CBP's decision not to
  comparators in an ADEA claim. 154 F.3d at              promote her. Indeed, Jones has provided a
  352-53. Instead, what is required in a failure to      somewhat detailed explanation for why sex
  promote case is for the plaintiff to show she          discrimination is a plausible explanation for
  possesses "similar qualifications" to the              CBP's failure to promote her—noting that the
  employee who received the promotion.                   promoted employee's suspension was more
                                                         recent than her suspension, alleging that their
  A comparison of Provenzano and Babcock
                                                         violations were of comparable severity, and
  reveals that Provenzano presented [*347]               also pointing out her otherwise "stellar annual
  sufficient evidence to permit a reasonable trier       performance        evaluations."       R.    15
  of fact to conclude that she and Babcock were          (Amended [**23] Compl. at ¶ 21, 45-56)
  similarly qualified for the position of assistant      (Page ID #218, 221).
  manager. Provenzano had more experience and
  education than Babcock; she had been a Jones v. Johnson, 707 F. App'x at 328.
  supervisor longer, had helped in other stores,
  and held a high school diploma and associate's Despite this court's reference to Jones's allegations
  degree. In contrast, Babcock had a stronger that buttressed her failure-to-promote claim, the
  performance record, without any written or district court denied her discovery to support her
  verbal     warnings      in    comparison      to assertions. Noting that Blanchard's declaration in
  Provenzano's multiple counselings. Although the EEOC investigation set forth a legitimate,
  their strengths and weaknesses were in nondiscriminatory reason for not promoting Jones
                                                    the district court invited Jones "to bring forth
      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           10 of03/08/21
                                                 17      Page 10 of 17 PageID #: 239
                                               Jones v. Johnson

evidence to discredit Blanchard's affidavit," R. 67         facie case of sexual discrimination. She has not
PID 1919, but its discovery ruling made that                identified a male employee of similar
impossible: Jones was denied the male                       qualification [**25] who was promoted in
comparators' personnel records and depositions; she         June 2011. In contrast, Defendant has provided
was precluded from questioning Blanchard                    evidence that each of the candidates promoted
regarding the male comparators' disciplinary                in June 2011 possessed qualifications and
records, including Blanchard's own discipline of            records of superior quality.
Danny; was denied the deposition of a Human             R. 67 PID 1924.
Resources representative whom she would have
questioned regarding the selection process, the         In sum, by precluding Jones from discovery
severity of Jones's and Danny's offenses, how long      regarding the five males she asserted were
disciplinary actions remain in personnel records        comparators, the district court precluded her from
and affect staffing decisions, and whether the June     gathering information that could establish that she
and August 2011 promotion rounds were a unitary         was as or more qualified for promotion than the
process; and was denied the opportunity to depose       males promoted in June 2011. The district court
the APDs whose input Blanchard asserted                 then concluded that it made no difference whether
influenced his promotion decisions.                     the June and August promotions were a unitary
                                                        process because Jones provided no evidence of a
B. Discovery Regarding [**24] Whether the               male comparator promoted in June 2011.
June and August Selection Processes were
Unitary
                                                        Analysis
This court instructed in the first appeal that
resolution of the question whether the June and         The district court's rulings, in effect, accepted as
August 2011 promotions were a unitary process           unassailable Blanchard's determination that Danny
depended "on the specific facts about the promotion     was the only proper male comparator. HN6[ ] But
process(es), including whether CBP treated them as      an employer may not unilaterally determine who is
two [*348] separate promotion processes or one          similarly situated to a plaintiff alleging employment
process that it carried out in two stages." 707 F.      discrimination. Bobo v. United Parcel Service, Inc.,
App'x at 329. The district court denied Jones           665 F.3d 741, 749 (6th Cir. 2012) (holding that the
discovery, side-stepping the issue:                     district court "improperly restricted the scope of
                                                        discovery when it allowed UPS to determine
    [T]he Sixth Circuit held that the June 2011         unilaterally that the only Caucasian, non-military
    hiring and the August 2011 hiring possibly          supervisor who was similarly situated to Bobo was
    could be a single unified process such that if      Ronnie Wallace."). 8 Bobo, a UPS supervisor,
    Plaintiff had established a prima facie case of     alleged [**26] race discrimination under Title VII
    discrimination as to one and more importantly,
                                                        and § 1981, and discrimination under the
    had exhausted her administrative remedies as to
                                                        Uniformed        Services        Employment       and
    one, then she had done so for both, i.e., for the
                                                        Reemployment Rights Act (USERRA) for being in
    entire unified process. See Jones, [] at *4-*5.

    This determination makes little practical
    difference unless the facts of the June 2011        8 Bobo  was abrogated on other grounds by University of Texas
                                                        Southwest Medical Center v. Nassar, 570 U.S. 338, 360, 133 S. Ct.
    hiring further Plaintiff's claim for sexual
                                                        2517, 186 L. Ed. 2d 503 (2013) (holding that Title VII retaliation
    discrimination. Presently, Plaintiff has not        claims must be proved according to traditional principles of but-for
    identified any facts related to the June 2011       causation, not the lessened causation standard applicable to status-
    hiring that establish the fourth prong of a prima   based Title VII discrimination claims set forth in 42 U.S.C. § 2000e-
                                                        2(m)).

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           11 of03/08/21
                                                 17      Page 11 of 17 PageID #: 240
                                               Jones v. Johnson

the military reserve. Id. at 744. In response to        was based on asserted statements of the APDs, not
written discovery requests, UPS identified one          just the contents of the job selection file. The
comparator, Wallace, whom UPS considered to be          district court should have permitted Jones to depose
similarly situated to Bobo. Id. at 749. UPS provided    APDs Nowack and Beculheimer, whose statements
discovery about Wallace but declined to provide         Blanchard relied on in not promoting Jones.
discovery about other potential comparators,
asserting that such discovery was not relevant. Id.     Defendant further asserts regarding the June 2011
The magistrate judge denied Bobo's discovery            round of promotions that none of the men promoted
motions, concluding that UPS had complied with          at that time had disciplinary records and thus
discovery requests by providing information about       further discovery into those candidates' records
the one employee who qualified as a comparator.         would not have aided Jones in identifying a suitable
                                                        comparator. But, as Bobo held, an employer may
This court reversed the grant of summary judgment       not unilaterally [**28] determine who is similarly
to UPS and remanded, concluding that the                situated to a plaintiff alleging employment
discovery order was contrary to law, and instructed     discrimination. 665 F.3d at 749 (concluding that
the district court "to grant Bobo's motion to compel    "the district court improperly restricted the scope of
UPS to provide appropriate discovery in response        discovery when it allowed UPS to determine
to Bobo's written discovery requests [*349] for         unilaterally that the only Caucasian, non-military
information on proposed comparators other than          supervisor who was similarly situated to Bobo was
[Wallace]." Id. at 753.                                 Ronnie Wallace," and that the district court "unduly
                                                        delayed its ruling on Bobo's discovery motions
    The discovery order effectively blocked Bobo        until after the court had already granted summary
    from obtaining relevant and potentially             judgment for UPS. The discovery errors alone
    admissible evidence on a critical element of his    convince us that the summary judgment in favor of
    case—evidence necessary to convince a jury          UPS cannot stand.").
    that there were supervisors [**27] besides
    Wallace who were similarly situated to Bobo in     Defendant also asserts that the district court did not
    all relevant respects and yet received better      abuse its discretion in denying Jones the personnel
    treatment than Bobo because they did not take      file, disciplinary records, and deposition of Danny,
    time off for military service or were of a         the male promoted in August 2011 who had a prior
    different race.                                    suspension. Defendant claims that Blanchard did
                                                       not have that information in making his decision,
Id. at 752. This court further noted that whether the ignoring that Blanchard himself determined to
other supervisors Bobo identified are similarly suspend Danny and that the district court precluded
situated is a jury question. Id. at 757 (citing Reeves Jones from questioning Blanchard at deposition
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, regarding that suspension.
120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000)).
                                                       On this record and at this time, there does not seem
                                                       to be a reason to depose Danny and the others who
Defendant's Counter-Arguments                          were promoted, but the district court abused its
                                                       discretion [**29] in denying access to the
Defendant maintains that much of the discovery
                                                       disciplinary and evaluative material in the
Jones sought is not relevant, pointing to the fact
                                                       personnel files. The district court should have
that Jones was provided the entire job selection file,
                                                       permitted access to those materials and should have
which was what Blanchard reviewed. But
                                                       permitted Jones to submit written discovery
Blanchard's deposition testimony is clear that his
                                                       requests regarding their employment records,
decision not to recommend Jones for promotion

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           12 of03/08/21
                                                 17      Page 12 of 17 PageID #: 241
                                             Jones v. Johnson

including their performance reviews and                 anything, they reported to Blanchard; why they
disciplinary records. Once that discovery is            never informed Ms. Jones of any deficiencies
produced, Jones may need further discovery, e.g.,       on her performance evaluation[s]; the reasons
to depose Blanchard regarding the newly                 [Jones] received cash based performance
discovered evidence.                                    awards [**31] every year from 2008 through
                                                        2012; as well as the fact that since 2007, Ms.
Defendant asserts that the district court correctly     Jones did not have a performance problem.
denied Jones's request to depose a Human R. 58 PID 1642-43. The district court should have
Resources representative because Jones already permitted Jones to depose Smith and Stockett.
possessed the Merit Promotion Plan, thus such
deposition testimony would have been duplicative.
Defendant [*350] is incorrect; the Merit III.
Promotion Plan does not address the length of time
disciplinary actions remain in personnel records We VACATE the grant of summary judgment to
and the use of disciplinary actions in staffing DHS on the basis of the district court's unduly
decisions. In addition, Defendant at no time restrictive discovery rulings, and REMAND for
addressed Jones's affidavit asserting that the rule proceedings consistent with this opinion.
under which she was suspended in 2007, two years
                                                      Concur by: BCHAD A. READLER (In Part)
earlier than Danny was suspended in 2009, had
been changed or eliminated and thus no longer
resulted in disciplinary action. A Human Resources
representative can shed light on that issue [**30] Dissent by: BCHAD A. READLER (In Part)
as well. In addition, a Human Resources
representative can shed light on whether the two
promotion rounds were a unitary process, and how
the candidates' ratings and rankings were arrived at. Dissent
The district court should have permitted Jones to
depose a Human Resources representative.

Defendant further asserts that the district court     CHAD A. READLER, Circuit Judge,
correctly denied Jones the depositions of her         concurring in part and dissenting in part.
supervisors, Smith and Stockett, because Defendant    More often than not, discovery proves to be a
did not dispute Jones's "achievements, awards,        divisive aspect of trial proceedings. The sides are
education,     knowledge,     skills,  and    other   well worn. The plaintiff seeks broad discovery; the
qualifications" and this information would not have   defendant resists. The plaintiff seeks to collect as
created issues of fact to overcome summary            many of the defendant's records as possible,
judgment. According to Defendant, the district        inquiries sometimes grounded in fact or fair
court properly determined that Jones failed to        suspicion, sometimes in sheer speculation. The
explain how these depositions would have helped       defendant refuses such intrusions, given their
her respond to Defendant's motion. However,           breadth and asserted lack of materiality as well as
Jones's Second Application for Stay explained:        their expense and disruption. Then, following
    Ms. Jones' first line supervisors [Smith and      document-based discovery, the parties often dispute
    Stockett] will testify as to Ms. Jones'           who should sit for deposition, a potentially
    performance on-the-job, the reasons why they      informative exercise for the plaintiff, and typically
    designated Ms. Jones as team lead, what, if       a demanding and resource-intensive one for
                                                      the [**32] defendant. By the same token, the

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           13 of03/08/21
                                                 17      Page 13 of 17 PageID #: 242
                                               Jones v. Johnson

reciprocal requests made by the defendant of the         such discovery. Fed. R. Civ. P. 56(d).
plaintiff almost always pale in comparison, at least
by volume, making discovery a one-way ratchet. It        To the extent a district court permits discovery at
is thus not hard to see why parties often reach          some point in the proceeding, the scope of that
impasse over its scope.                                  discovery may cover only the items that, in the
                                                         judgment of the district court, are "relevant to any
When they do, the district court is called upon as       party's claim or defense and proportional to the
umpire. And as the umpiring process involves             needs of the case." Fed. R. Civ. P. 26(b)(1). That
many judgment calls, district courts appropriately       standard was changed from the previous
are afforded some manner of discretion in calling        "reasonably calculated to lead to the discovery of
discovery's "balls and strikes." See Pittman v.          admissible evidence" standard, cementing the need
Experian Info. Sols., Inc., 901 F.3d 619, 642 (6th       for district courts to consider relevance and
Cir. 2018) ("District courts have broad discretion       proportionality [**34] (rather than reasonable
 [*351] over docket control and the discovery            calculations regarding admissibility) as the
process.") (citation omitted). Our standard of           touchstones in setting the scope of discovery.
review reflects as much—we will find error in a
district court's discovery decision only where it        In view of these many layers of discretionary
amounts to an "abuse of discretion." Robertson v.        judgment calls, it is perhaps no surprise that
Lucas, 753 F.3d 606, 623 (6th Cir. 2014) (citation       different jurists can give different answers to the
omitted). That is, the district court's decision will    same discovery questions. So too here, when one
go untouched unless we are left "with a definite and     compares the view of the majority with that of the
firm conviction that the trial court committed a         district court. One could even reach a third
clear error of judgment." Bisig v. Time Warner           conclusion. That is, employing these discovery
Cable, Inc., 940 F.3d 205, 218 (6th Cir. 2019)           measuring sticks, I agree with my friends in the
(internal quotation marks and citation omitted).         majority in some respects, and with the district
                                                         court in others.
Add to that level of deference the wide discretion
afforded to the district court by the Federal Rules of   Danny's Personnel File. One area of agreement
Civil Procedure in setting the discovery rules of        with the majority is that Jones has a reasonably
engagement. Whether a party seeks discovery from         compelling argument to discover "Danny's"
the [**33] outset, or, as here, seeks discovery in       personnel file and records (but not to depose him).
response to the opposing party's summary judgment        Danny is the lone comparator Jones has pointed to
motion, the district court has wholesale control over    as similarly situated. He is the one she cited to this
what discovery, if any, will take place. Rule 26(b),     Court as the basis for our subsequent reversal of the
recently amended, emphasizes that the "scope of          dismissal of her case; Jones noted that Danny and
discovery" is subject to "limit[ation] by court          Jones are the two candidates with prior disciplinary
order." Fed. R. Civ. P. 26(b)(1); see also Fed. R.       violations. Jones v. Johnson, 707 F. App'x 321, 328
Civ. P. 26 advisory committee's note to 2015             (6th Cir. 2017). As Jones has demonstrated why
amendment (noting that a district court "must limit      Danny (unlike other male employees who were also
the frequency or extent of proposed discovery, on        promoted) is arguably similarly qualified, further
motion or on its own, if it is outside the scope         documentary        discovery      as     to     Danny
permitted by Rule 26(b)(1)"). Likewise, a district       appears [**35]       appropriately     relevant   and
court, when asked by a non-moving party to order         proportional, consistent with the requirements in
discovery in response to the moving party's motion       Rule 26(b). This is particularly true since Blanchard
for summary judgment, may "issue any . . .               himself disciplined Danny, the details of which
appropriate order," including allowing or denying        presumably are recorded in Danny's personnel file.

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           14 of03/08/21
                                                 17      Page 14 of 17 PageID #: 243
                                                Jones v. Johnson

Deposing Assistant Port Directors. Jones also has a    reason for taking an adverse employment action
colorable basis for deposing the assistant port        was based upon the employer's honest, non-
directors who spoke [*352] with Blanchard              discriminatory belief drawn from the facts before it,
regarding the promotion process. In making his         "the [**37] employee cannot establish pretext even
hiring decisions, Blanchard, as it is largely his rightif the employer's reason is ultimately found to be
to do, relied upon a somewhat limited range of         mistaken, foolish, trivial, or baseless." Seeger v.
information. Those items primarily included the job    Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 285-
selection files provided to Blanchard. But, as the     86 (6th Cir. 2012) (quoting Smith v. Chrysler
majority correctly notes, he did not rely upon those   Corp., 155 F.3d 799, 806 (6th Cir. 1998)); see also
files alone. In reaching his promotion decision,       Majewski, 274 F.3d at 1117. With this in mind, it is
Blanchard also had conversations with his assistant    difficult to see how the court below abused its
port directors. If, as Blanchard appears to concede,   discretion. All seem to agree that the personnel files
he relied upon those conversations in deciding         were not relied upon by Blanchard. For that reason,
against promoting Jones, the information revealed      the information contained therein has no bearing on
in those conversations would seem directly to          Blanchard's motives or his assessment of the
inform the underlying merits question: Was the         relative qualifications of the candidates. After all,
decision not to promote Jones driven by                even if something were found in those files that
discriminatory motives? Deposing those central         shows another candidate also had a disciplinary
figures thus seems high on the proportionality         violation, as Blanchard did not rely on that
scale. See Fed. R. Civ. P. 26(b)(1).                   information, it would not establish that Blanchard's
                                                       purported reasons for not promoting Jones were
The fly in this request's ointment, however, is pretextual.
that [**36] Jones waited until her third application
to stay—filed right before the district court ruled on Jones has no compelling response. Today, she says
Defendants' summary judgment motion—to ask to that she might use information in these files to ask
depose the assistant port directors. That late-in-the- the assistant port directors whether they told
day request undermines its necessity. So too does Blanchard about any hypothetical incidents in the
the fact that Jones only asked to depose the files. But again, before the district court, Jones did
assistant port directors under a rationale that they, not request depositions of the assistant port
not Blanchard, were the real discriminators, what directors for this purpose. Likewise, any claim by
has come to be known as the "cat's paw" theory. Jones that the files might reveal relevant
But that last-minute change to Jones's theory of the information related to the individuals in question is
case was rightly rejected below. Limiting discovery highly speculative, [**38] and thus unlikely to lead
in this way was thus not an abuse of discretion.       to information squarely "relevant to any party's
                                                       claim or defense." Indeed, Defendant has sworn
Personnel Files. Other areas of discovery ordered that there are no other disciplinary items regarding
today, to my mind, fall even lower on the the other candidates. In emphasizing relevance and
proportionality scale. Take, for instance, the proportionality, [*353] Rule 26(b) instructs that
personnel files of those employees (other than some line-drawing is required by the district court
Danny) who received promotions. In assessing a in regulating discovery. I see no abuse of discretion
Title VII claim, the district court should employ the in drawing the line where the district court did here.
"honest belief" rule in assessing the employer's
purported reasons for taking an employment action. Deposition of Human Resources Representative.
Majewski v. Automatic Data Processing, Inc., 274 For many of these same reasons, the district court
F.3d 1106, 1117 (6th Cir. 2001) (citation omitted). did not abuse its discretion by denying Jones's
Following that rule, where an employer's proffered request to depose a Human Resources

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           15 of03/08/21
                                                 17      Page 15 of 17 PageID #: 244
                                               Jones v. Johnson

representative regarding the promotion selection         honor traffic laws, regardless whether the speed
process, the severity of offenses, and the number of     limit might be changed to 70 miles per hour in the
years disciplinary violations remain in personnel        future.
records. Jones already has the Merit Promotion
Plan, which describes in some detail the process for     Deposing Jones's Supervisors. The district court
evaluating applicants. The Plan makes clear that the     was also well within its discretion to find that
selecting official "may choose any applicant             depositions of Jones's supervisors was not
referred on the best qualified list," regardless of      proportional to the needs of the case. The record
their ranking. The record likewise includes the          reflects that Blanchard relied only upon the job
declarations of Marianne Snow, the Assistant             selection files and conversations with the assistant
Director for Mission Support, who was also               port directors, not Jones's supervisors, to make his
responsible for human resources management. In           decision. Jones says that her supervisors would
her declaration, [**39] Snow described the referral      praise her performance. But Defendants do not
practice and scoring system used in the hiring           dispute that Jones performs well in her current role.
process. The selection process was also addressed        Accolades from her current supervisors would thus
by Blanchard in his deposition. There is thus no         do little to move the Title VII needle. This is
need, much less a need significant enough to             especially true when one considers that the Merit
warrant reversal, to ask an HR representative one        Promotion Plan provides that accolades and
level removed from the decision-making process           performance       assessments       are     not     a
about topics for which there is already sworn            significant [**41] factor in the selection process.
testimony. It is even more difficult to see how the      The Plan specifies that: "Mere possession of a
district court abused its discretion in not allowing     specific number of awards or a specific
depositions regarding how long disciplinary              [performance] appraisal level will not, in and of
offenses remain on personnel records, when               themselves, be factors in the evaluation process."
Blanchard did not rely upon those records in his         To the extent information obtained from Jones's
decision not to promote Jones.                           supervisors was passed on to the assistant port
                                                         directors and then to Blanchard, a more
Disciplinary Policies. Likewise, as to Defendants'       proportional route to obtain this information would
disciplinary policies, discovery into this area          have been to [*354] ask the port directors
similarly would not resolve any contested issues.        themselves what they told Blanchard. But Jones
Jones does not contest she was reprimanded in            only sought that information below at the last
2007. And regardless whether Jones's reprimand is        minute, and did so to support a new,
still in her personnel file, a supervisor could fairly   unsubstantiated theory, a fair point for the district
consider that historic conduct as a reason not to        court to consider in utilizing its discretion to
promote Jones, especially where that disobedience        manage the case. See Pittman, 901 F.3d at 642
is consistent with other perceptions about Jones's       ("District courts have broad discretion over docket
ability to work with colleagues at the agency, a         control and the discovery process.") (citation
large aspect of the position she sought, which           omitted).
would require her to [**40] lead up to 25
employees. Even if the disciplinary violation Jones      In my view, there also was no abuse of discretion in
committed might no longer be considered a                denying Jones discovery on the issue of whether the
disciplinary violation under current policy, that        June and August 2011 hiring segments were one
says nothing about whether Jones broke the rules as      unitary process. While we did previously remand
they applied at the relevant time. By analogy, if one    this case for discovery on this issue, the district
drives her car at 65 miles per hour, in violation of a   court did not commit an abuse of discretion by later
55 mile-per-hour speed limit, she has failed to          denying this request, for two reasons. One, as the

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           16 of03/08/21
                                                 17      Page 16 of 17 PageID #: 245
                                                Jones v. Johnson

district court found, Jones failed to [**42] identify discovery might possibly reveal. As to assessing
any comparators in the June round of hiring, those judgment calls here, I would hue more
making it irrelevant whether it was part of the closely to the decision below.
August round. Two, as the failure to exhaust her
remedies was not a basis for the grant of summary
                                                        End of Document
judgment to Defendants, Jones was not harmed in
being denied further discovery related to
exhaustion.

*****

In assessing Jones's discovery requests, it is worth
turning back to Rule 26(b)'s relevance and
proportionality standards. Measuring what is
relevant and proportional here requires keeping in
mind the many narrowing features of this case. It is
a single plaintiff case, not a class action, the latter
of which might justify broader discovery into
generalized workplace hiring and promotion
practices. The EEOC previously determined no
discrimination had taken place against Jones, and
Jones has access to that record, which provides
much of the discoverable information needed to
address her claims. See Jones, 707 F. App'x at 325.
Jones now asserts just one type of discrimination—
sex discrimination. Her race discrimination claims
were previously rejected by this Court when we
affirmed the dismissal of all twenty-three of the
other counts in her complaint. Id. at 323-24. And as
to her sex discrimination claim, the fact remains
that [**43] both women and men were promoted
to the position she seeks, and she has pointed to
only one man who seems to be "similarly situated,"
in that he also had a disciplinary issue in his work
history (albeit one with a less severe punishment).
Indeed, it was on the basis of that single comparator
that we previously remanded this case back to the
district court, overriding the district court's earlier
dismissal under Rule 12(b)(6). Id. at 328. Given the
somewhat confined nature of this case, then,
discovery should be similarly confined.

The district court, with a front-row seat to the
proceedings, is obligated to tailor discovery based
upon issues the case has actually raised, as opposed
to ungrounded theories about what wide-ranging

      Case 3:20-cv-00628 Document 24-5Page
                                        Filed
                                           17 of03/08/21
                                                 17      Page 17 of 17 PageID #: 246
